Citation Nr: 1507860	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, hearing loss is related to his active duty service.  

2.  Resolving doubt in the Veteran's favor, tinnitus is related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the clinician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran seeks service connection for hearing loss and tinnitus as a result of exposure to jet aircraft engines in- service.  He asserts that he suffered bilateral hearing loss during active duty service, and that this disability has continued since that time.  See January 2010 Statement; March 2010 Statement.

The Veteran's STRs reflect no pertinent findings of hearing loss or tinnitus.  On his November 1974 Report of Medical History prior to separation from service, the Veteran reported he was uncertain as to whether or not he had had jaundice or contracted hepatitis.

Audiometric testing for a November 1968 entrance examination revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
55
LEFT
5
5
5
25
45

The examiner noted high frequency hearing loss.

 

Audiometric testing for a July 1972 separation examination revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
5
5
10
15
5

This examination shows normal hearing in both ears.  The Veteran did check yes for "ear, nose, and throat trouble."  The examiner's notes show that the Veteran experienced ENT trouble due to recurrent URI's and sore throats.  Each occurrence was treated with good results and no complaints.

Post-service treatment records consist of a private nexus opinion from L.R.M.,M.D.  In an August 2011 correspondence Dr. L.R.M. reported he examined the Veteran with regard to bilateral hearing loss and tinnitus.  Upon examination the Veteran reported that his military occupational specialty (MOS) was a jet engine mechanic, and that his hearing disability was aggravated in-service by the acoustical trauma and loud noises of jet engines, which he repaired as a mechanic.  He also reported that he wore hearing protection.  The clinician's report reflects the hearing loss bilaterally and that high frequency is worse.  He diagnosed presbycusis and tinnitus and opined that "the exposure to high decibel noise associated with jet aircraft more likely than not aggravated [the Veteran's] sensorineural hearing loss and tinnitus and is the basis for his current degree of presbycusis and tinnitus."

Audiometric testing revealed that pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
Not recorded
75
LEFT
35
45
55
Not recorded
75

Testing revealed hearing loss for VA compensation purposes.  

Previously, in March 2010, the Veteran was afforded a VA audiological examination to evaluate his hearing ability.  The audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  During the examination, the Veteran reported gradual hearing loss with an onset date of 1970, and consistent bilateral tinnitus that began in 1980, and that had continued to get worse since that time.  He reported occasional popping in his ears and difficulty understanding conversation, especially on the telephone or if the person had a soft voice.  The audiologist noted the Veteran denied a history of post-service occupational and recreational noise exposure.  The audiologist opined that the Veteran's current hearing loss and tinnitus  "[was] less likely than not that the military service was the cause of the current hearing loss."  She opined that according to the Veteran, tinnitus onset was after service discharge therefore, "it [was] less likely than not caused by military service."  The audiologist also observed that the medical evidence of record shows a hearing loss upon service entry and hearing improved upon service discharge.

Audiometric testing revealed that pure tone thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
70
LEFT
35
45
55
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 in the left ear.

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

Although it does not appear that Dr. L.R.M. had access to the Veteran's STRs, the Board points out that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran asserts that bilateral hearing loss and tinnitus are due to noise exposure in service associated with his tour-of-duty in Vietnam.  The Board has also considered the statements offered by the Veteran's spouse, brother-in-law, and coworkers.  See September 2014 Statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss and tinnitus are related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  

Therefore considering the totality of the evidence, to include: current hearing loss and tinnitus diagnoses; the positive opinion of Dr. L.R.M., and the Veteran's and others lay statements (including the Veteran's report of acoustic trauma in service), the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted and the claim of service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


